DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Comment / Allowable Subject Matter
Claims 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for assembling pipe-in-pipe pipeline elements for transporting fluids comprising
providing a first pipe-in-pipe combination comprising a first inner pipe having a bulge and a first outer pipe having a recess at an inner face; providing a second pipe-in-pipe combination comprising a second inner pipe and a second outer pipe;
inserting the first inner pipe inside the first outer pipe and butt-assembling the first inner pipe to the second inner pipe;

wherein first and second annular locking wedges surround the bulge at the recess of the first outer pipe as recited by applicant’s claimed invention.
The most relevant prior art is attributed to Cocault-Duverger et al. (US 10,989,331 B2) discloses a method for assembling pipe-in-pipe pipeline elements for transporting fluids comprising providing a first pipe-in-pipe combination comprising a first inner pipe having a bulge and a first outer pipe; providing a second pipe-in-pipe combination comprising a second inner pipe and a second outer pipe; inserting the first inner pipe inside the first outer pipe and butt-assembling the first inner pipe to the second inner pipe; sliding the first outer pipe along its axis to abut the second outer pipe; and butt-assembling the first outer pipe to the second outer pipe. Cocault-Duverger fails to disclose or fairly suggest butt-assembling the second outer pipe on the first outer pipe by inserting beforehand a second annular locking wedge axially abutting against the bulge of the first inner pipe at its free end and a recess of the second outer pipe as recited by applicant’s claimed invention.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for assembling pipe-in-pipe pipeline elements for transporting fluids as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571) 270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Lee A Holly/Primary Examiner, Art Unit 3726